Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
Applicant’s only argue claim 1.  In response to applicant's arguments against the references D1 and D2 individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Further it is noted, argued claim 1 as presented merely required as structure capable of performing the recited functional language.  The structure as required is a quantum dot arranged/coupled between a first and second electrode/lead. Reference D1 provides the disclosure of the claimed operation.  Contrary to the arguments that this reference does not disclose a signal amplification only “parametric amplification”, one of ordinary skill would implicitly understand the “signal”.  Please see Applicant’s own page 1 of the originally filed written description.

    PNG
    media_image1.png
    333
    720
    media_image1.png
    Greyscale


Parametric amplification as already presented in the Applicant’s written disclosure is understood in the art to be a amplification of a signal.
Regarding D2, this reference discloses the required device structure.  The references is also describing parametric amplification.  See page 6, Conclusion and outlook.  D2 states the discussed squeezing by a quantum conductor is undergoing parametric excitation where “the squeezed quadrature amplitude reaches a maximum”.  Tuning a signal in circuit to reach a maximum amplitude is amplification. 

In summary, the arguments based upon the references not disclosing parametric amplification are not persuasive, as both references are teach the feature.






Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of the claims is the inclusion of the limitation “electrodes ..  are embedded in the semiconductor lattice. “  Embedding at least one electrode in the semiconductor or in the same plane of the semiconductor as the QD is not found in the prior art references.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIBIS O VET AL: ( "Lightmatter coupling in nanostructures without an inversion center", SUPERLATTICES AND MICROSTRUCTURES, ELSEVIER, GB, vol. 47, no. 1, 1 January 2010 (2010-01-01), pages 216-218, XP026816920, ISSN: 07 49-6036)  [hereafter D1]  in view of UDSON C MENDES ET AL: "Cavity squeezing by a quantum conductor", NEW JOURNAL OF PHYSICS, INSTITUTE OF PHYSICS PUBLISHING, BRISTOL, GB, vol. 17, no. 11, 3 November 2015 (2015-11-03), page 113014, XP020291364, ISSN: 1367-2630, DOI: 10.1088/1367-2630/17/11 /113014) [hereafter D2].

Regarding claim 1, it will be shown below1 reciting the wording of claim 1 and making reference (in parentheses) to D1:
Claim 1:  An integrated signal amplifier comprising:
a quantum dot;
a first conductive electrode arranged in a manner such that tunnelling of electrons to the quantum dot is prevented; and
a second conductive electrode arranged in a manner wherein, such tunnelling of electrons to the quantum dot is permitted;
when an oscillating signal is applied across the first and second electrodes, the equivalent capacitance across the first and the second electrodes oscillates at the frequency of the oscillating signal 

The above features are to be directed to a parametric amplifier tuned to a certain frequency and in presence of an electromagnetic field, wherein an asymmetric quantum dot is employed.
The examiner notes, that the asymmetry of the quantum dot is, in general, reflected in the fact, that tunneling of electrons from a first electrode to the quantum dot is made possible while it is prevented from a second electrode.
The same is also stated in claim 1.
In that regard, D1, see its abstract, discloses:

"A theoretical analysis of the electronic interaction with an intense electromagnetic field in a two-level asymmetrical quantum dot is presented. As a consequence of a strong light-matter coupling in such a system, dipole radiation at the Rabi frequency turns out to be possible.  Since the Rabi frequency is controlled by the strength of the coupling electromagnetic field, the effect can serve to provide frequency-tuned parametric amplification and generation of electromagnetic waves"

Similarly, D2, in figure 1 and page 1, par. 1 and page 4 last paragraph to page 5 end of 1st paragraph disclose a quantum dot asymmetrically coupled to its two leads which can be used for amplification.
As taught in D1 and D2, a parametric signal amplifier is known in the art to have the claimed construction and operate/function as recited.  The functional and operational language is not understood to provide any further structural distinction over the claimed device.

The arguments to Ares are not persuasive. The claims are drawn to a device structure.  The required device structure from the claim language is shown in figure 1 of Ares, as the circuit including the quantum dot arrangement is directly analogous to Applicant’s own figure 3 depicting the claimed subject matter.  Further Ares, throughout the document is describing the circuit is operating with a oscillating signal frequency.  As such, the claim as presented does not provide a clear structural distinction over the prior art reference.




Claims 1, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ares et al. (Phys. Rev. Applied 5, 034011 – Published 24 March 2016).


    PNG
    media_image2.png
    574
    686
    media_image2.png
    Greyscale

Regarding claim 1, Ares et al. teaches a  integrated signal amplifier (ie. parametric amplifier)  comprising: 

    PNG
    media_image3.png
    150
    299
    media_image3.png
    Greyscale

a quantum dot (Fig. 1); 
a first conductive electrode arranged in a manner such that tunnelling of electrons to the quantum dot is prevented (Fig. 1); and 
a second conductive electrode arranged in a manner such tunnelling of electrons to the quantum dot is permitted (Fig. 1); 
Figure 1 of Ares teaches the claimed first and second electrodes arranged relative to the quantum dot and the equivalent “matching network” circuit as provide in the Applicant’s specification.   The further functional language of “wherein, when an oscillating signal is applied across the first and second electrodes, the an equivalent capacitance across the first and the second electrodes oscillates at a frequency of the oscillating signal” does not provide for any further structural distinction.  A parametric amplifier and quantum dot arrangement are known to function and operate as claimed.  As such, the functional/operational language does not provide a clear structural distinction over the prior art.

Claims 2-10, 13-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ares et al. in view of Loss (2008/0142787 A1).


Regarding claim 2, discloses the amplifier of claim 1, however is silent upon wherein the quantum dot is embedded in a semiconductor material.  This structure however is the conventional structure for this type of device.  For support see Loss et al. which teaches a similar type of device.  
As shown in figure 6 of Loss, when locating a QD between electrodes for detection of charge/spin/etc, the QDs are located between semiconductor layers.  This arrangement would be the expected arrangement in Ares, as it was a known convention at the time.

At the time of the invention it would be obvious to one of ordinary skill in the art to form the QD electrode arrangement of Ares as described in Loss.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 3, Ares in view of Loss disclose a amplifier of claim 1, wherein the quantum dot is configured so that a capacitance between the quantum dot and the first electrode is larger than a capacitance between the quantum dot and the second electrode (Figure 1 ).  Ares teaches the claimed device structure and configuration.  The functional language does not provide a explicit and/or distinct structural distinction over the prior art, as the same structure is understood to have the same capabilities and produce the same results.


Regarding claim 4, Ares in view of Loss disclose a amplifier of claim 3, wherein the quantum dot is configured so that there is a high capacitance ratio between (i) the capacitance between the quantum dot and the first electrode and (ii) the capacitance between the quantum dot and the second electrode (Ares Figure 1 ).  Ares teaches the claimed device structure and configuration.  The functional language does not provide a explicit and/or distinct structural distinction over the prior art, as the same structure is understood to have the same capabilities and produce the same results.

Regarding claim 5, Ares in view of Loss disclose a amplifier of claim 4, wherein the first electrode is configured to, at least partially, wrap-around the quantum dot to increase maximize the capacitance between the quantum dot and the first electrode (Ares Figure 1 ).  

    PNG
    media_image4.png
    192
    151
    media_image4.png
    Greyscale


Regarding claim 6, Ares in view of Loss disclose a amplifier of claim 5, wherein at least a portion of the first electrode is configured as a semi-circle or a semi-sphere around the quantum dot (Ares Figure 1 ).  

    PNG
    media_image4.png
    192
    151
    media_image4.png
    Greyscale



Regarding claim 7, Ares in view of Loss disclose a amplifier of claim 4, wherein the quantum dot is configured so that that the capacitance ratio is larger than 2 and smaller than 20 (Ares Figure 1 ).  Ares teaches the claimed device structure and configuration.  The functional language “configured to” does not provide a explicit and/or distinct structural distinction over the prior art, as the same structure is understood to have the same capabilities and produce the same results.

Regarding claim 8, Ares in view of Loss disclose a amplifier of claim 4, wherein the quantum dot is configured so that that the capacitance ratio is larger than 6 and smaller than 15 (Ares Figure 1 ).  Ares teaches the claimed device structure and configuration.  The functional language “configured to” does not provide a explicit and/or distinct structural distinction over the prior art, as the same structure is understood to have the same capabilities and produce the same results.

Regarding claim 9, Ares in view of Loss disclose a amplifier of claim 1, wherein the quantum dot and the second electrode are configured so that an electron tunneling time between the second electrode and the quantum dot is shorter than a period of the oscillating signals (Ares Figure 1 ).  Ares teaches the claimed device structure and configuration.  The functional language “configured to” does not provide a explicit and/or distinct structural distinction over the prior art, as the same structure is understood to have the same capabilities and produce the same results.

Regarding claim 10, Ares in view of Loss disclose a amplifier of claim 2, wherein the first electrode is disposed on a surface of the semiconductor and the quantum dot is embedded into the semiconductor at a distance from an interface between the semiconductor and the electrodes (Ares Fig. 1 and Loss Fig. 6 – see regarding claim 2)



Regarding claim 13, Ares in view of Loss disclose a amplifier of claim 2, wherein the first electrode is disposed on a surface of the semiconductor or embedded into the semiconductor at a first plane and the quantum dot and the second electrode are embedded into the semiconductor at a second plane (Ares Fig. 1 and Loss Fig. 6 – see regarding claim 2)

Regarding claim 14, Ares in view of Loss disclose a amplifier of claim 1, wherein the second electrode is configured to have a reduced thickness in proximity of the quantum dot (Ares Fig. 1 – Note the claim does not define a thickness direction.  The top down view in Ares shows a no uniform thickness and/or a electrode that has a rounded end demonstrating a thickness change to zero across the surface plane.)  
The further limitation “to reduce minimize the capacitance between the quantum dot and the second electrode” is a statement on intended use/operation.  It is understood generically, capacitance if a function of area.  The fluctuations in thickness of the electodes in the surface plane direction of the electrodes of Ares would be understood to effect the capacitance, as the electrodes overlie the QD and the change in thickness changes the surface area of the electrode over the QD.

Regarding claim 15, Ares in view of Loss disclose a amplifier of claim 1, wherein two oscillating signals are applied to the first and second electrodes: a first oscillating signal, with a first frequency and a first amplitude, and a second oscillating signal, with a second frequency and a second amplitude; and the first and second electrodes are arranged, in respect to the quantum dot, in a manner such that, when the first and second oscillating signals are applied to the first and second electrodes, a third signal is generated between the first and the second electrodes; the third signal having an amplitude comprised between the first and the second amplitude (Ares Fig. 1) 
Figure 1 of Ares teaches the claimed first and second electrodes arranged relative to the quantum dot and the equivalent “matching network” circuit as provide in the Applicant’s specification.   The further functional language of does not provide for any further structural distinction.  A parametric amplifier and quantum dot arrangement are known to function and operate as claimed.  As such, the functional/operational language does not provide a clear structural distinction over the prior art.


Regarding claim 16, Ares in view of Loss disclose a amplifier of claim 15, wherein the amplitude of the third signal is proportional to a difference in phase between the first and the second signals (Ares Fig. 1) 
Figure 1 of Ares teaches the claimed first and second electrodes arranged relative to the quantum dot and the equivalent “matching network” circuit as provide in the Applicant’s specification.   The further functional language of does not provide for any further structural distinction.  A parametric amplifier and quantum dot arrangement are known to function and operate as claimed.  As such, the functional/operational language does not provide a clear structural distinction over the prior art.


Regarding claim 17, Ares in view of Loss disclose a amplifier of claim 15, wherein the third signal has a frequency which is proportional to the sum or the difference of the first and second frequencies (Ares Fig. 1) 
Figure 1 of Ares teaches the claimed first and second electrodes arranged relative to the quantum dot and the equivalent “matching network” circuit as provide in the Applicant’s specification.   The further functional language of does not provide for any further structural distinction.  A parametric amplifier and quantum dot arrangement are known to function and operate as claimed.  As such, the functional/operational language does not provide a clear structural distinction over the prior art.


Claims 18 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ares et al. in view of Loss in view of Morello et al. (US 20110121895 A1).

Regarding claims 18 and 20, Ares and Loss may be silent upon wherein the semiconductor material is silicon and the quantum dot is formed by phosphorus.
	As taught in Morello when forming single quantum dot structures where a QD is embedded in a semiconductor, silicon and phosphorus are known capable materials for the purpose.  See Morello ¶2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select Si for the semiconductor material and P for the QD material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/1/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This rejection over D1 in view of D2 is effectively a reproduction of the rejection as applied in the European search opinion 11/5/2020 from PCT/AU2018/000024..